        Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 1 of 32



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


KWAG                                      )
                                          )
           Plaintiff,                     )     Case No.: 1:18-cv-00395-RBW
                                          )
 v.                                       )
                                          )
S & K CORPORATION, et al.                 )
                                          )
            Defendants.                   )
______________________________________________________________________________

             JOINT MOTION TO APPROVE SETTLEMENT AGREEMENT
                  AND DISMISS ALL CLAIMS WITH PREJUDICE

       Defendants S & K Corporation, Kyungja Jeong, and Seyoung Jeong (collectively,

“Defendants”), by and through undersigned counsel, and Plaintiff Chul Ho Kwag (“Plaintiff”),

by and through undersigned counsel, (collectively, the “Parties”), hereby jointly move this Court

to approve the Settlement Agreement, attached hereto as Exhibit 1, which will resolve Plaintiff’s

claims against Defendants under the Fair Labor Standards Act (the “FLSA”), the District of

Columbia Minimum Wage Act (“DCMWA”), and the District of Columbia Wage Payment and

Collection Law (“DCWPCL”), and in support thereof, state as follows:

                          FACTS AND PROCEDURAL HISTORY

       This lawsuit was initiated upon the filing of Plaintiff’s Complaint on February 21, 2018.

The Plaintiff alleged that he worked as an employee of Defendants and that during his employ,

he was not paid the applicable minimum wage and overtime compensation as required by

Federal and District of Columbia law. Defendants deny these allegations.

       In an effort to resolve this dispute, the Parties engaged in good-faith negotiations, which

resulted in a settlement agreement that the Parties have executed and attached hereto as Exhibit



                                                1
        Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 2 of 32



1. The Parties now seek this Court’s approval of that settlement agreement, which the Parties

believe is a fair and reasonable compromise.

                                               ARGUMENT

       It is well established that the FLSA’s “provisions are mandatory and generally not subject

to bargaining, waiver, or modification by contract or settlement.” Sarceno v. Choi, 66 F. Supp.

3d 157, 167 (D.D.C. 2014) (citing Duprey v. Scotts Co., LLC, 30 F. Supp. 3d 404, 407 (D. Md.

2014). However, when employees are represented by an attorney, any settlement “is likely to

reflect a reasonable compromise over issues, such as FLSA coverage or computation of back

wages, that are actually in dispute.” Id. at 169 (citing Lynn’s Food Stores, Inc. v. United State

Department of Labor (Lynn’s Food), 679 F.2d 1350, 1354 (11th Cir. 1982) (internal quotations

and citations omitted)).

       In considering whether a settlement agreement should be approved for claims asserted

under the FLSA, Courts in this Circuit typically consider whether a proposed settlement fairly

resolves a bona fide dispute; the fairness and reasonableness of the settlement; and the

reasonableness of attorneys’ fees. See Carrillo v. Dandan Inc., 51 F. Supp. 3d 124, 132-134

(D.D.C. 2014).

       Plaintiff and Defendants have been represented by separate counsel, and, by conducting

formal discovery (including an exchange of written sworn interrogatory responses and a full

production of requested documents) and engaging in numerous settlement discussions, the

Parties have litigated and settled this matter in a manner that assures an adversarial context. See,

e.g., Sarceno, 66 F. Supp. 3d at 176 (citing Lliguichuzhca v. Cinema 60, LLC, 948 F. Supp. 2d

362, 366 (S.D.N.Y. 2013) ("[C]ourts typically regard the adversarial nature of a litigated FLSA

case to be an adequate indicator of the fairness of the settlement.") (internal quotation marks and



                                                  2
         Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 3 of 32



citation omitted)). While this alone tends to show that the relevant factors are most likely to be

satisfied, other factors also establish that the proposed settlement resolves a bona fide dispute, is

fair and reasonable, and includes a reasonable payment of attorneys’ fees.

I.      The Proposed Settlement Resolves a Bona Fide Dispute

        The Parties dispute over the amount of the unpaid wages. Defendants assert that

Plaintiff’s calculations are inflated, and Plaintiff, by contrast, asserts that the calculations are

accurate and that Defendants’ records will support a claim for unpaid wages and damages under

the FLSA. Accordingly, the Parties submit that Plaintiff’s claims are disputed, and that the

proposed settlement resolves a bona fide dispute.

II.     The Proposed Settlement is Fair and Reasonable as to the Plaintiffs

        Where the threshold requirement that a bona fide dispute is met, courts have used the

following factors to determine whether a proposed settlement is fair and reasonable: (1) the

existence of collusion behind the settlement; (2) the complexity, expense, and likely duration of

the litigation; (3) the stage of the proceedings and the amount of discovery completed; (4) the

probability of plaintiff’s success on the merits; (5) the range of possible recovery; and (6) the

opinions of counsel.” Carrillo, 51 F. Supp. 3d at 132 (internal citations omitted). Further, “a

court should be mindful of the strong presumption in favor of finding a settlement fair.” Id. at

133 (internal citations and quotations omitted).

        Here, there is no collusion behind the settlement and further litigation would increase the

expense to both parties. With respect to discovery, the discovery period has closed and the

parties engaged in formal written discovery including a production of all time and compensation

records in the Parties’ possession, custody, and control. The Parties opted to be referred to




                                                   3
         Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 4 of 32



mediation and agreed to the terms of the proposed Settlement Agreement prior to the scheduled

date of the settlement conference.

        Counsels for the Parties have both litigated FLSA cases in various state and federal

courts, including the District of Columbia, Virginia, Maryland and New York, and agree that the

settlement terms are fair and reasonable. Notably, while the Parties dispute the amount of hours

Plaintiff allegedly worked, and notwithstanding any disagreement as to Plaintiff’s likelihood of

success, Defendants have paid Plaintiff Thirty-Five Thousand Dollars ($35,000.00) to settle this

matter, which was received by Plaintiff’s counsel on March 1, 2019 and held currently in trust to

be released upon the court’s approval of this settlement ($18,000 to Plaintiff and $17,000

including cost and expenses to Plaintiff’s counsel). Accordingly, this Court should hold that the

settlement is fair and reasonable as to the Plaintiff.

        A.      The Proposed Monetary Terms of the Settlement Are Fair Under the Six-Factor
                Approach Referenced in Carrillo

        The six-factor test referenced in Carrillo considers: “(1) the existence of collusion behind

the settlement; (2) the complexity, expense, and likely duration of the litigation; (3) the stage of

the proceedings and the amount of discovery completed; (4) the probability of plaintiff’s success

on the merits; (5) the range of possible recovery; and (6) the opinions of counsel.”Carrillo, 51

F.Supp.3d at 132 (external citations omitted). Consideration of these six factors weigh in favor

of approving the monetary terms of the settlement agreement.

                1.      There Was No Collusion Behind the Settlement

        Simply stated, all Parties in this matter were represented by independent counsel who

negotiated, with the Parties’ input, fair and reasonable monetary terms for a settlement

agreement that was agreed upon by all the Parties. Plaintiff believes that that he was not paid

approximately $13,000.00 in unpaid minimum and overtime wages, and the liquidated damages

                                                   4
         Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 5 of 32



under FLSA is the amount equal to the unpaid wages. Plaintiff’s attorney has incurred so far

$36,910 in attorney’s fee (Michael Ryu, attorney, 56.8 hours x $430 per hour; Eileen Matos,

paralegal, 56.8 hours x $180 hours; Lakita Marshall, paralegal, 8.1 hours x $180 hours; Heejung

Yang, paralegal, 6.7 hours x $120 per hour which has not been paid by Plaintiff) and about $500

in costs and expenses.

       Plaintiff will receive $18,000 and Plaintiff’s counsel will receive $17,000 including costs

and expenses. Plaintiff is receiving approximately 139% of the maximum unpaid wages that

Plaintiff alleges. Plaintiff’s attorney is receiving approximately 46% of the attorney’s fee so far

incurred. Plaintiff’s attorney is foregoing 54% of the attorney’s fee so far incurred to facilitate

the settlement. Plaintiff is satisfied with the amount that exceeds his initial expectation and eager

to see the lump sum in his hands. As such, the settlement figures themselves establish that the

monetary terms of the settlement agreement were not the product of collusion between the

Parties and/or their respective counsel.

               2.        The Remainder of the Litigation is Likely to be Expensive and Long.

       As noted above, the Parties engaged in discovery while continuing settlement

negotiations since the commencement of this litigation. While the Parties have completed the

discovery at the reasonably controlled attorney’s hours, the next steps of the litigation dispositive

motions and trial will incur a substantial amount of attorney’s fees, for example, at least $30,000

each side. Particularly in view that the maximum unpaid wages alleged is $13,000, and 139% of

the maximum unpaid wages is recovered and Plaintiff is satisfied with the amount that exceeds

his initial expectation and eager to see the lump sum in his hands, this factor weighs in favor of

approving the proposed monetary terms of the settlement agreement.

               3.        Discovery Has Been Completed.



                                                  5
        Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 6 of 32



       As noted above, the Parties have completed the discovery and in a good position to

evaluate the strength and weakness of their cases and Plaintiff could reach a fair and reasonable

compromise. Rather than continuing with what will likely be an expensive litigation compared

to the amount at stake by going through the dispositive motions and trial including pretrial

motions, the Parties seek to resolve all matters by entering into a fair and reasonable settlement

agreement. Accordingly, this factor weighs in favor of approving the proposed monetary terms

of the settlement agreement.

               4.      The Parties Disagree on the Probability of Plaintiff’s Success on the
                       Merits

       The Parties disagree on the probability of Plaintiff’s success on the merits. The Parties

do agree, however, that settling this matter under the proposed monetary terms is not only fair

and reasonable, but also preferred by all the Parties as a quick and cost-effective resolution to

this matter. Indeed, this Court has previously encouraged settlement, and the Parties are mindful

that a “settlement is a compromise, a yielding of the highest hopes in exchange for certainty and

resolution.” Sarceno, 78 F.Supp.3d at 451 (internal quotations and citations omitted).

               5.      The Proposed Monetary Terms Are Fair Considering the Range of
                       Possible Recovery

       As noted above, Plaintiff believes that that he was not paid approximately $13,000.00 in

unpaid minimum and overtime wages, and the liquidated damages under FLSA is the amount

equal to the unpaid wages. Plaintiff’s attorney has incurred so far $36,910 in attorney’s fee

(Michael Ryu, attorney, 56.8 hours x $430 per hour; Eileen Matos, paralegal, 56.8 hours x $180

hours; Lakita Marshall, paralegal, 8.1 hours x $180 hours; Heejung Yang, paralegal, 6.7 hours x

$120 per hour which has not been paid by Plaintiff) and about $500 in costs and expenses.




                                                  6
         Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 7 of 32



        Plaintiff will receive $18,000 and Plaintiff’s counsel will receive $17,000 including costs

and expenses. Plaintiff is receiving approximately 139% of the maximum unpaid wages that

Plaintiff alleges. Plaintiff’s attorney is receiving approximately 46% of the attorney’s fee so far

incurred. Plaintiff’s attorney is foregoing 54% of the attorney’s fee so far incurred to facilitate

the settlement. Plaintiff is satisfied with the amount that exceeds his initial expectation and eager

to see the lump sum in his hands. As such, the settlement figures themselves establish that the

monetary terms of the settlement agreement were not the product of collusion between the

Parties and/or their respective counsel.

        Further, the corporate Defendant has already gone out of business. It does not have any

assets or revenue streams left. With regard to the individual Defendants, their liabilities as

employers are disputed by Defendants, and they are around the ages of 70s and retired now.

Their real property assets are partly encumbered by mortgages and held by the tenancy by

entirety. Therefore, recovery of the judgment would need a substantial amount of collection

efforts with unclear prospect for full recovery although it might not be impossible. As such, the

settlement figures are fair considering the range of Plaintiff’s possible recovery.

                6.      Counsel for the Parties Believe the Proposed Monetary Terms of the
                        Settlement Agreement Are Fair

        Simply stated, the Parties have independent counsels who believe the settlement

agreement is fair and reasonable. The Parties are avoiding what would likely be an expensive

and protracted litigation, particularly compared to the amount at stake, in addition to all the

uncertainties that are inherent in litigation. Even after Plaintiff’s attorneys’ fees, Plaintiff is still

receiving 139% of the amount of wages he is alleging is owed by the Defendants. As such, in

light of the foregoing and the other issues addressed above, counsels for the Parties believe the

proposed monetary terms of the settlement agreement are fair and reasonable.

                                                    7
         Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 8 of 32



       B.      The Proposed Monetary Terms of the Settlement Are Fair Under the Three-Factor
               Approach Referenced in Carrillo

       Under the three-factor test referenced in Carrillo, a court “must consider whether the

proposed settlement (1) was the product of overreaching by the employer; (2) whether the

settlement was the product of negotiation between represented parties following . . . [a]rm’s

length bargaining; and (3) whether there exist serious impediments to the collection of a

judgment by the plaintiffs.” Carrillo, 51 F.Supp.3d at 132(internal quotations and citations

omitted). Consideration of these three factors weigh in favor of approving the monetary terms of

the settlement agreement.

               1.      The Agreed-Upon Monetary Terms of the Settlement Agreement Were Not
                       the Product of Overreaching by the Alleged Employer

       This factor is similar to the first factor of the six-factor approach applied above. As noted

above, all Parties in this matter were represented by independent counsel who negotiated, with

the Parties’ input, fair and reasonable monetary terms for a settlement agreement that was agreed

upon by all the Parties.

       Plaintiff believes that that he was not paid approximately $13,000.00 in unpaid minimum

and overtime wages, and the liquidated damages under FLSA is the amount equal to the unpaid

wages. Plaintiff’s attorney has incurred so far $36,910 in attorney’s fee (Michael Ryu, attorney,

56.8 hours x $430 per hour; Eileen Matos, paralegal, 56.8 hours x $180 hours; Lakita Marshall,

paralegal, 8.1 hours x $180 hours; Heejung Yang, paralegal, 6.7 hours x $120 per hour which has

not been paid by Plaintiff) and about $500 in costs and expenses.

       Plaintiff will receive $18,000 and Plaintiff’s counsel will receive $17,000 including costs

and expenses. Plaintiff is receiving approximately 139% of the maximum unpaid wages that

Plaintiff alleges. Plaintiff’s attorney is receiving approximately 46% of the attorney’s fee so far



                                                  8
         Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 9 of 32



incurred. Plaintiff’s attorney is foregoing 54% of the attorney’s fee so far incurred to facilitate

the settlement. Plaintiff is satisfied with the amount that exceeds his initial expectation and eager

to see the lump sum in his hands. As such, the settlement figures themselves establish that the

monetary terms of the settlement agreement were not the product of collusion between the

Parties and/or their respective counsel.

               2.      The Settlement Was the Product of Negotiation Between Represented
                       Parties Following Arm’s Length Bargaining

       As noted above, the Parties are represented by independent counsels who have been

engaging in good-faith settlement discussions since the commencement of this litigation. The

agreed-upon monetary terms of the settlement agreement are the product of nearly ten months of

negotiations. The apportionment of money Defendants are to pay under the proposed settlement

agreement reflect arm’s length bargaining and monetary terms that are fair and reasonable.

Accordingly, this factor weighs in favor of approving the monetary terms of the settlement

agreement.

               3.      There Exist Serious Impediments to the Collection of a Judgment by the
                       Plaintiff

       The corporate Defendant has already gone out of business. It does not have any assets or

revenue streams left. With regard to the individual Defendants, their liabilities as employers are

disputed by Defendants, and they are around the ages of 70s and retired now. Their real property

assets are partly encumbered by mortgages and held by the tenancy by entirety. Therefore,

recovery of the judgment would need a substantial amount of collection efforts with unclear

prospect for full recovery although it might not be impossible. As such, the settlement figures

are fair considering the range of Plaintiff’s possible recovery.

III.   The Settlement Includes a Reasonable Payment of Attorneys’ Fees



                                                  9
        Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 10 of 32



       The settlement includes a payment for attorneys’ fees and costs in the amount of

$17,000.00 to Plaintiff’s counsel. This fee award is fair and reasonable under the lodestar

approach. Driscoll v. George Wash. Univ., 55 F. Supp. 3d 106, 112-14 (D.D.C. 2014).

       (1) the time and labor expended

       Plaintiff’s attorney including his three paralegals expended over 128.4 hours in this case.

The total attorney’s fee based on the individual hourly rate is $36,910 (and additional

approximately $500 for cost and expenses including the court filing fee). The detailed report is

attached hereto as Exhibit 2.

       (2) the novelty and difficulty of the questions raised

       This case presented common issues in routine wage and hour cases including the

routinely stipulated interstate commerce (i.e. the FLSA individual coverage) issue and often

disputed employer (i.e., small business operating individual owner’s liability for the unpaid

wages) issue.

       (3) the skill required to properly perform the legal services rendered

       This case does not require more than the skills that are required for the litigation of usual

FLSA cases.

       (4) the attorney's opportunity costs in pressing the instant litigation

       The opportunity cost of litigating this case was relatively high, as Plaintiff was unable to

pay even litigation costs as set forth above.

       (5) the customary fee for like work

       FLSA cases are routinely handled through a fee agreement containing the provisions for

(and the expectation of) the Court awarded reasonable attorney’s fee. The hourly rate of $430 of

Plaintiff’s attorney is substantially below the $742 hourly rate for an attorney with eleven to



                                                 10
        Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 11 of 32



nineteen years of experience and the hourly rate of $120 and $180 of paralegals is substantially

below $202 of the paralegals set forth in the Laffey Matrix of 2018. A true and accurate copy of

the Laffey Matrix 2018 is attached hereto as Exhibit 3.

       Plaintiff’s attorney has 15 years of attorney law practice in addition to 3 years of law

clerk experience with a private law firm. Paralegal EM (Eileen Matos, paralegal, 56.8 hours x

$180 hours; ) has over 3 years of paralegal experience and an associate degree in Paralegal

Studies from Miami Dade College and a bachelor’s degree. Paralegal LM (Lakita Marshall) has

over 12 years of paralegal experience and she is currently enrolled in her last year of

Jurisprudence Study at University of Baltimore and in her first year of University of Baltimore

Law School. Paralegal HY (Heejung Yang) has over 2 years of paralegal experience with this

law firm, a bachelor’s degree in computer science and over 10 years of managerial experience.

       Further, the hourly rate of $430 of Plaintiff’s attorney is substantially below the hourly

rate $491 of an attorney with the experience of 11-15 years and $544 for an attorney with the

experience of 16-20 years and the hourly rate of $120 (HY), and $180 (EM, LM) of paralegals is

substantially below or $14 per hour higher that $166 of the paralegals set forth in the USAO

attorney’s fees matrix for year 2018. A true and accurate copy of the USAO attorney’s matrix is

attached hereto as Exhibit 4.

       (6) the attorney's expectations at the outset of the litigation

       Plaintiff and Plaintiff’s attorney entered into a fee agreement containing the provisions

for the Court awarded reasonable attorney’s fee in the beginning of this case prior to filing the

complaint. The attorney’s expectation therefore was to be compensated at the hourly rate for his

and his paralegals work.

       (7) the time limitations imposed by the client or circumstances



                                                  11
        Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 12 of 32



        Plaintiff did not impose any particular time limitation.

        (8) the amount in controversy and the results obtained

        Plaintiff will receive $18,000 and Plaintiff’s counsel will receive $17,000 including costs

and expenses. Plaintiff is receiving approximately 139% of the maximum unpaid wages that

Plaintiff alleges. Plaintiff’s attorney is receiving approximately 46% of the attorney’s fee so far

incurred. Plaintiff’s attorney is foregoing 54% of the attorney’s fee so far incurred to facilitate

the settlement. Plaintiff is satisfied with the amount that exceeds his initial expectation and eager

to see the lump sum in his hands.

        (9) the experience, reputation and ability of the attorney

        Plaintiff’s attorney first admitted to the bar in 2004 has been practicing law including

litigating FLSA and state wage and hour law cases in various jurisdictions: state and federal

courts of Virginia, Maryland, the District of Columbia, and New York. Plaintiff’s attorney has a

fine reputation without any disciplinary records.

        (10) the undesirability of the case within the legal community in which the suit arose

        Plaintiff’s attorney is honored to represent Plaintiff. However, the opportunity cost of

litigating this case was relatively high, as Plaintiff was unable to pay even litigation costs. This

case was also a single Plaintiff case, not a collective action or class action, limiting the potential

damages and recovery to a modest amount. Therefore, the case was not a desirable one within

the legal community in which the suit arose.

        (11) the nature and length of the professional relationship between attorney and client

        This case is the first time Plaintiff’s attorney has worked for Plaintiff. Plaintiff does not

operate any business; therefore, Plaintiff’s attorney does not expect any repeat legal business

from Plaintiff after this case.



                                                  12
        Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 13 of 32



       (12) attorneys' fees awards in similar cases

       The undersigned attorney settled multiple cases which were approved by the court for its

attorney’s fee petitions. Attorney’s fee of $17,000 after the competition of discovery is quite low

compared to other cases (often over $30,000). For that matter, Defendants’ counsel also played

an important role by cooperatively working with Plaintiff’s counsel to control the attorney’s fee.

                                         CONCLUSION

       For the foregoing reasons, Plaintiff and Defendants jointly request that this Court approve

the Settlement Agreement attached hereto as Exhibit 1 and dismiss all claims in this matter with

prejudice.



Dated: March 19, 2019



                                                      Respectfully Submitted,

                                                      THE VERITAS LAW FIRM


                                                      _/s/ Scott H. Rome_____________
                                                      Scott H. Rome, Esq. [476677]
                                                      Christopher L. LaFon, Esq. [483740]
                                                      Anna R. Margolis, Esq. [1043917]
                                                      THE VERITAS LAW FIRM
                                                      1225 Nineteenth Street, NW, Suite 320
                                                      Washington, DC 20036
                                                      Phone: (202) 686-7600
                                                      Fax: (202) 293-3130
                                                      srome@theveritaslawfirm.com
                                                      Counsel for Defendants




                                                13
Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 14 of 32



                                   /s/ Michael Hyunkweon Ryu
                                   Michael Hyunkweon Ryu
                                   Ryu & Ryu, PLC
                                   301 Maple Ave West, Suite 620
                                   Vienna, VA 22180
                                   michaelryu@ryulawgroup.com
                                   Counsel for Plaintiff




                              14
        Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 15 of 32



                                CERTIFICATE OF SERVICE

       I hereby certify that I caused a copy of the foregoing to be served on the 19th day of
March, 2019 upon counsel for Plaintiff via this Court’s filing system.

Michael Hyunkweon Ryu
Ryu & Ryu, PLC
301 Maple Ave West, Suite 620
Vienna, VA 22180
michaelryu@ryulawgroup.com


                                                             /s/ Scott H. Rome ___
                                                            Scott H. Rome, Esq.




                                                15
Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 16 of 32
Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 17 of 32
Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 18 of 32
Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 19 of 32
Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 20 of 32
Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 21 of 32
Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 22 of 32
Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 23 of 32
Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 24 of 32
Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 25 of 32
Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 26 of 32
Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 27 of 32
Case 1:18-cv-00395-RBW
              Exhibit 3 Document 16 Filed 03/19/19 Page 28 of 32
Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 29 of 32
Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 30 of 32

                    Exhibit 4
Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 31 of 32
Case 1:18-cv-00395-RBW Document 16 Filed 03/19/19 Page 32 of 32
